Citation Nr: 0332856	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.
 
This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2002 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to a 
nonservice-connected permanent and total evaluation for 
pension purposes.

The RO issued a rating action in May 2001 that held that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a skin condition.  At that 
time, the RO also denied service connection for peripheral 
neuropathy, skin cancer, and prostate problems.  A copy of 
this decision was furnished to the veteran in May 2001.  
Thereafter, the veteran filed a notice of disagreement to 
this decision in June 2001.  The RO subsequently furnished 
him with a statement of the case as to these issues in May 
2002.  The veteran was notified that his substantive appeal 
must be filed within 60 days from the date that the RO mailed 
the statement of the case to him, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.

As noted above, the RO denied the veteran's claim for pension 
benefits in May 2002.  The veteran filed a notice of 
disagreement as to this issue in July 2002 and the RO 
furnished the veteran with a statement of the case on the 
issue of entitlement to a permanent and total disability 
evaluation for pension purposes in September 2002.  Later in 
September 2002, the veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, wherein he expressed his belief 
that he should be awarded service connection for his skin 
condition, peripheral neuropathy, and a prostate problem and 
that he should be awarded nonservice-connected pension 
benefits.  This matter is referred to the RO for further 
development, if necessary, as it appears that the veteran may 
be seeking to reopen his previously disallowed claim for 
service connection for these disabilities.


REMAND

After a review of the veteran's claim folder, the Board feels 
that further development of the case is necessary.  The 
record reflects that the veteran is 57 years old, reportedly 
has a high school education, and last worked in October 2000 
as a construction worker.  He presently contends that he 
cannot work due to such conditions as high blood pressure, 
headaches, neuropathy, shortness of breath, feet problems, 
anxiety and depression, urinary problems, and tumors in the 
head.  

The United States Court of Veterans Appeals (Court) has held 
that VA must evaluate each of the veteran's disabilities 
pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, and that a percentage of impairment must be assigned 
for each disability observed.  See Roberts v. Derwinski, 2 
Vet. App. 387, 389 (1992).  The RO has the responsibility of 
identifying all disorders which the veteran currently has, 
determining whether each is permanent in nature, and 
assigning a schedular evaluation for each.  

While the veteran was afforded a VA compensation and pension 
examination in August 2002, the examination report does not 
indicate how his disabilities affect his ability to obtain 
and maintain gainful employment.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.103(a) 
(2003).  The Court has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also, 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.).  The Board is of the opinion that a new examination 
is required that addresses with specificity the impact, if 
any, that the veteran's physical disabilities have on his 
ability to obtain or maintain gainful employment.  

In addition to his medical problems, the Board also notes 
that the evidence reflects that the veteran has been 
diagnosed with an acquired psychiatric disorder(s), variously 
identified as post-traumatic stress disorder (PTSD), major 
depression, and anxiety disorder.  In addition, psychological 
testing conducted in May 1992 showed that the veteran had 
"significant problems with attention and concentration" 
with "marked deficits in cognitive functioning."  Despite 
the veteran's history of psychiatric and psychological 
problems, the veteran has not been afforded a recent 
psychiatric examination addressing the severity of his 
psychiatric and cognitive disorder or the impact, if any, 
that these conditions have on his ability to obtain or 
maintain gainful employment.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should arrange for the veteran 
to be scheduled for examinations in order 
to ascertain the nature and extent of all 
of his disabilities, to include his 
psychiatric disorders.  Any tests or 
studies deemed necessary by the examiners 
should be conducted.  The examiners 
should be requested to describe the 
degree of disability attributable to each 
of the veteran's disabilities and the 
effect that each disability has on the 
veteran's ability to seek, obtain, and 
maintain employment.  The claims file 
should be made available to the examiners 
prior to the examinations.

2.  Following completion of the above 
requested development, the RO should 
undertake another rating action that 
includes discussion and evaluation of 
each of the veteran's disabilities, with 
a numerical evaluation assigned to each 
disability.

3.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be furnished to the 
veteran and his representative, and they 
should be afforded the appropriate period 
of time to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


